UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1123



VENOLA M. JOHNSON,

                                              Plaintiff - Appellant,

          versus


LOUIS F. WOODRUFF,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:05-cv-00272-BR)


Submitted: June 22, 2006                       Decided: June 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Venola M. Johnson, Appellant Pro Se.   Louis F. Woodruff, Appellee
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Venola M. Johnson appeals the district court’s orders

denying relief on her 42 U.S.C. § 1983 (2000) complaint and denying

her motion for reconsideration.      We have reviewed the record and

find no reversible error. Accordingly, we affirm the orders of the

district   court.     Johnson   v.   Woodruff,   No.   5:05-cv-00272-BR

(E.D.N.C. Apr. 29 & July 7, 2005).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                 - 2 -